Exhibit 10.2

AGREED FORM

CONFIDENTIAL

THE FIFTEENTH AMENDMENT TO THE JOINT VENTURE CONTRACT OF YANFENG ADIENT SEATING
CO., LTD.

This Fifteenth Amendment to the Joint Venture Contract (this “Amendment”) of
Yanfeng Adient Seating Co., Ltd. (formerly known as “Shanghai Yanfeng Johnson
Controls Seating Co., Ltd.”) (the “Company”) is entered into by and between the
following Parties on the date of January 31, 2020:

Yanfeng Automotive Trim Systems Co., Ltd., a company duly incorporated under the
laws of the People’s Republic of China (the “PRC”) with its legal address at
No. 399, Liuzhou Road, Xuhui District, Shanghai, the PRC (“Party A”); and

Adient Asia Holdings Co., Limited (formerly known as “Johnson Controls Asia
Holdings Co., Limited”), a company duly incorporated under the laws of Hong Kong
with its legal address at 11/F, Wheelock House, 20 Pedder Street, Central, Hong
Kong (“Party B”).

Party A and Party B are hereinafter collectively referred to as the “Parties”
and individually as a “Party”.

PRELIMINARY STATEMENT

 

(1)

Party A and Johnson Controls International, Inc. (“JCI”) executed the Joint
Venture Contract of the Company on October 22, 1997. JCI subsequently
transferred all of its ownership interest in the Company to Party B on July
26th, 2007. The above Joint Venture Contract was amended respectively on
April 1, 1998, September 1, 2000, April 10, 2002, January 16, 2003, October 13,
2004, June 15, 2005, July 26, 2007, October 21, 2008, August 31, 2011, May 28,
2012, March 3, 2014, December 9, 2016, March 31, 2017 and, July 1, 2019 (the
Joint Venture Contract and all its amendments are collectively referred to as
the “JVC”).

 

(2)

Adient plc (ultimate parent of Party B), Party A, Adient Yanfeng Seating
Mechanisms Co., Ltd. (“AYM”), Yanfeng Global Automotive Interior Systems Co.,
Ltd. (“YFAI”) and the Company have entered into that certain Master Agreement
(the “Master Agreement”), dated as of January 31, 2020, pursuant to which, among
other things, the Parties have agreed to enter into an amendment to the JVC to
extend the term of the Company.

 

(3)

The Parties have agreed to extend the term of the Company to December 31, 2038.

NOW, THEREFORE, Party A and Party B amend the relevant provisions of the JVC as
follows:

ARTICLE 1 OPERATIVE PROVISIONS

 

1.1

The following provision of Article 19.1 of the JVC shall be revised and restated
in its entirety:

“The duration of the Company (the “Company Term”) shall be twenty-five
(25) years starting from the date on which the business license of the Company
is issued by the SAIC.”

Which shall be amended and restated to provide the following:

“The duration of the Company (the “Company Term”) shall be from the date on
which the business license of the Company was first issued by the Shanghai
Administration of Industry and Commerce until December 31, 2038.”



--------------------------------------------------------------------------------

ARTICLE 2 EFFECTIVENESS

Notwithstanding anything herein to the contrary, this Amendment shall not become
effective unless and until the terms and conditions set forth in Article 3 of
the Master Agreement with respect to the effectiveness of this Amendment shall
have been satisfied.

ARTICLE 3 MISCELLANEOUS

 

3.1

This Amendment is signed in Chinese and English, each in seven (7) copies. The
versions of both languages shall have equal legal effect.

 

3.2

This Amendment shall be an integral part of the JVC.

 

3.3

In case of discrepancies between the provisions of this Amendment and those of
the JVC, the provisions of this Amendment shall govern.

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
sign this Amendment respectively as of the date first stated above.

[The following is intentionally left blank. The Signatures are on the next
page.]

 

-2-



--------------------------------------------------------------------------------

Yanfeng Automotive Trim Systems, Co., Ltd. By:  

/s/ Jianxu Jia

Name:   Jianxu Jia Title:   Authorized Representative Adient Asia Holdings Co.,
Limited By:  

/s/ Kwok Wing Wong

Name:   Kwok Wing Wong Title:   Authorized Representative